 

 

 

 

 

 

 

 

 

 

——HILED ——— RECEIVED
ENTERED ——— SERVED ON
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Tfansferring Bail__COUNSEL/PARTIES oF RECORD
UNITED STATES DISTRICT GOURIT yp,
for the
District of N
istrict of Nevada CLERK US DISTRI COURT
United States of America ) : | OF HEVADA DEPUTY
v. ) Case No. 2:19-mj-878-EJY —=
CAMERON BREWSTER Charging District: Southern District of New York
Defendant ) Charging District’s Case No. 19-cr-833

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: Thurgood Marshall —- U.S. Courthouse ‘Courtroom No.: TBD
40 Foley Square vee eee ee
New York, NY 10007 |Date and Time: 12/06/2019 at 10: 45am

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: _ November 20, 2019 aus) is Uouthod

mG) Judge's signature

 

Printed na name ve and title
